Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       13-MAY-2020
                                                       12:35 PM
                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            PENNYMAC CORP.,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                            LEWANNA GODINEZ,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 13-1-0741(1)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Lewanna Godinez’s

application for writ of certiorari, filed on March 11, 2020, is

hereby accepted.

           IT IS FURTHER ORDERED that no oral argument will be

held in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

           DATED:   Honolulu, Hawai#i, May 13, 2020.

                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson